Citation Nr: 1454335	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  11-21 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD) and schizophrenia.


REPRESENTATION

Appellant represented by:	Byron Dinkla, Agent


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 2005 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran initially requested a Board hearing in her July 2011 Form 9 substantive appeal.  However, in a subsequent statement received in October 2014, the Veteran's agent stated that the Veteran wished to cancel her upcoming Travel Board hearing and have her claim sent to the Board for adjudication.  

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.

The Veteran was afforded two VA psychiatric examinations.  In November 2009, the Veteran stated during her examination that a male seaman tried to rape her after deployment, but the examiner did not further elaborate on the Veteran's statement.  The Veteran was diagnosed with borderline personality disorder.  However, the VA examiner stated that the condition was not caused by or the result of any circumstance that occurred during the Veteran's active duty service.

In her May 2011 VA examination, the examiner noted that the Veteran described many symptoms consistent with PTSD, childhood abuse and military sexual abuse, as well as symptoms consistent with borderline personality disorder.  The VA examiner also stated that while the Veteran described military sexual trauma, this issue would not be addressed in the examination report.  The May 2011 VA examiner diagnosed the Veteran with PTSD, but did not provide an opinion as to whether the Veteran's psychiatric condition was due to any aspect of her active duty military service, including her reports of experiencing military sexual trauma while in service.  As neither VA examiner addressed the Veteran's claims of experiencing military sexual trauma in service, both examination reports are inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Given the Veteran's statements indicating she experienced a sexual assault during service, on remand, the RO must provide the Veteran with notice of the evidence necessary to corroborate a stressor based on personal assault, pursuant to 38 C.F.R. 
§ 3.304(f)(5).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter providing the notice set forth in 38 C.F.R. § 3.304 (f)(5) for PTSD claims based on alleged personal or sexual assault in service, i.e., predicated on military sexual trauma (MST).

2.  Then schedule the Veteran for a VA psychiatric examination by an appropriate VA examiner to determine the nature and likely etiology of any diagnosed psychiatric condition.  The examiner must assess whether there are indications that a sexual assault occurred in service, and, if so, the likelihood that the Veteran's currently diagnosed PTSD is related to this assault. 

The complete claims folder should be provided to the examiner for review.  After reviewing the file and examining the Veteran, the examiner should render opinions as to the following:

(a)  Are there indications (e.g. behavioral changes) that the Veteran was sexually abused during active service, as she stated during her November 2009 and May 2011 VA examinations?  The examiner should address whether any behavioral changes tend to suggest that a traumatic event occurred during service.

(b)  Is it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's currently diagnosed PTSD had its onset in service or is otherwise related to her active duty military service, to include her reports of experiencing military sexual trauma in service?

(c)  For any diagnosed psychiatric conditions other than PTSD, is it at least as likely as not (i.e., probability of 50 percent or more) that any diagnosed condition had its onset in service or is otherwise related to her active duty military service?

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

3.  Then re-adjudicate the Veteran's claim.  If it remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




